    Case: 1:20-cv-00008-WAL-GWC Document #: 92 Filed: 03/19/21 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
ILLINOIS NATIONAL INSURANCE                      ║
COMPANY and NATIONAL UNION                       ║   1:20-cv-00008
FIRE INSURANCE COMPANY OF                        ║
PITTSBURG, PA,                                   ║
                                                 ║
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
FERNANDO CORNETT,                                ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║


TO:     Lee J. Rohn, Esq.
        Carol Ann Rich, Esq.
        Gregory A. Gidus, Esq.
        Heidi Hudson Raschke, Esq.


   ORDER DENYING WITHOUT PREJUDICE MOTION TO COMPEL ITEMS WITHHELD
    PURSUANT TO A PRIVILEGE LOG FILED BY ILLINOIS NATIONAL INSURANCE
                               COMPANY

        THIS MATTER is before the Court upon Defendant Fernando Cornett’s Motion to

Compel Items Withheld Pursuant to a Privilege Log Filed by Illinois National Insurance

Company (ECF No. 71) and Plaintiffs Illinois National Insurance Company’s and National

Union Fire Insurance Company of Pittsburgh, PA.’s, Opposition (ECF No. 79). Cornett did

not file a Reply.

        As a threshold matter, Local Rule 37.1 requires that “[p]rior to filing any motion

relating to discovery pursuant to Federal Rules of Civil Procedure 26-37…counsel for the

parties shall confer in good faith effort to eliminate the necessity for the motion or to
    Case: 1:20-cv-00008-WAL-GWC Document #: 92 Filed: 03/19/21 Page 2 of 3



Illinois National Insurance Co., et al. v. Fernando Cornett
Order Denying Without Prejudice Motion to Compel Items Withheld Pursuant to a Privilege Log Filed by
Illinois National Insurance Company
1:20-cv-00008
Page 2

eliminate as many of the disputes as possible.” LRCi 37.1. The moving party must also serve

a letter requesting a conference and the letter “shall identity each issue and/or discovery

request in dispute, state briefing with respect to each the moving party’s position (and

provide any legal authority), and specify the terms of the discovery order to be sought.” Id.

        Local Rule 37.2(a) further requires that “[i]f counsel are unable to resolve all of their

differences, they shall formulate and sign a written stipulation to that effect, expressly

certifying their compliance with LRCi 37.1. The stipulation shall include the moving party’s

letter requesting a pre-filing conference of counsel and shall be filed and served with the

motion.” LRCi 37.2(a). Local Rule 37.2(c) mandates that this “Court will not consider any

discovery motion in the absence of (1) the signed stipulation and certification required by

LRCi 37.2(a), or (2) a declaration from counsel for the moving party establishing that

opposing counsel:

        (1) failed to confer in a timely manner after receipt of a letter requesting a

        conference under LRCi 37.1; or

        (2) refused to sign the stipulation and certification required by LRCi 37.2(a).”

LRCi 37.2(a)-(c)(1)-(2).

        Cornett, here, includes a line on the last page of its Motion stating, “CERTIFICATION

PURSUANT TO LRCi 37.1: On January 28, 2021 the parties met and conferred and were

unable to resolve their issues” (ECF No. 71 at 7). This line in the Motion does not comply
    Case: 1:20-cv-00008-WAL-GWC Document #: 92 Filed: 03/19/21 Page 3 of 3



Illinois National Insurance Co., et al. v. Fernando Cornett
Order Denying Without Prejudice Motion to Compel Items Withheld Pursuant to a Privilege Log Filed by
Illinois National Insurance Company
1:20-cv-00008
Page 2

with LRCi 37.2, which requires a signed stipulation and certification. Accordingly, the Court

cannot entertain this Motion.

        WHEREFORE, it is now hereby ORDERED:

        Defendant Fernando Cornett’s Motion to Compel Items Withheld Pursuant to a

        Privilege Log Filed by Illinois National Insurance Company is DENIED WITHOUT

        PREJUDICE.

                                                         ENTER:


Dated: March 19, 2021                                    /s/ George W. Cannon, Jr.
                                                         GEORGE W. CANNON, JR.
                                                         U.S. MAGISTRATE JUDGE
